Title: From Thomas Jefferson to G. K. van Hogendorp, 20 November 1784
From: Jefferson, Thomas
To: Hogendorp, G. K. van



Dear Sir
Cul-de-sac Tetebout. Paris Nov. 20. 1784

I expect you will have thought me inattentive to my promise of sending you the information you wished as to the state of New Hampshire; but the delay has not proceeded from that source. The first part of my time after my arrival here was necessarily occupied by the public business on which I came, and before this was got into a train I relapsed into that state of ill health in which you saw me in Annapolis, but more severe. I have had few hours wherein I could do any thing, and these were devoted of duty to public business.  It is but lately I have been enabled to digest my papers, so as to make out for you the state you wished, which I now inclose.
I suppose from every appearance your part of Europe is on the verge of war. I have been anxious to know how you would dispose of yourself, for if I recollect rightly, you are a native of Holland but an officer in the Austrian service. I shall be glad always to hear from you. You will write from an interesting scene: while I shall have little to give you in exchange.
Those notes of mine on the state of Virginia which you saw when in America, I am about to print a few copies of here. I shall take the liberty of sending you one according to my promise.
I have the honor to be with great esteem Dr. Sir Your most obedt. and most humble servt,

Th: Jefferson

